Title: To James Madison from Elias Vanderhorst, 18 March 1801
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol March 18th. 1801
					
					The Preceding is a Copy of my last of the 17th. of Decr. since which I have not had the pleasure of hearing from you.
					Enclosed you will be pleased to receive Accts. of Imports & Exports by American Vessels, within my District for the half–Year ending the 31st. of Decr. last. You will also receive here with some of our latest News–Papers, likewise a London Price-Current, to which I beg leave to refer you for what is passing in this quarter of a Public Nature.
					The Price of every Kind of Human food continues to increase here & is now at a most alarming hight & the scarcity so great that if very considerable supplies do not soon arrive the consequences I fear may be serious indeed, especially as the War, youll observe, is spreading still wider and will most probably materially interfere with those supplies from the European Continent, which might otherwise be expected from thence and the Importion from America alone I apprehend cannot be sufficient for our wants, as no doubt the West-India Islands must call on her also for large supplies of provisions which at present can be had in no great quantity from any where else.
					Peace I flatter myself will at all events be Preserved by America as this Blessing is certainly the Parent of almost every other, whereas Odious War brings in its infernal train every Evil.
					The Prospect on our fields at Present is very flattering to which this very mild Winter we have had has greatly contributed, as Pastures & Gardens have been almost as productive as in Summer.
					These fortunate circumstances have in no small degree mitigated wants, which, otherwise, would certainly have been much more severely felt.  I have the Honor to be with great respect, Sir, Your Most Obedt. & Most Humle. Servt.
					
						Elias Vander Horst
					
					
						March 30th.
						
P.S.  Contrary winds having detained the Vessel by which this Letter goes, and having Kept it unsealed to this Period, affords me an opportunity of enclosing some News Papers of a more recent date than those I have already prepared for you.  Flour & Wheat have declined in price considerably within the last few days, the former in particular, but yet, I think, unless the Northern Ports of the Continent are soon opened for us to import from thence, this decline in price will not be lasting.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
